Citation Nr: 1434182	
Decision Date: 07/31/14    Archive Date: 08/04/14

DOCKET NO.  11-14 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial compensable rating for left little finger dysfunction, status post injury and pin placement with scars.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from January 2003 to November 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the VA Regional Office (RO) in Denver, Colorado.  


FINDING OF FACT

The left little finger dysfunction, status post injury and pin placement with scars has not resulted in ankylosis or arthritis and the scars are not deep, cover an area of 144 square inches (929 sq. cm.), unstable, painful, or cause any disabling effects.


CONCLUSION OF LAW

The criteria for an initial compensable rating for left little finger dysfunction, status post injury and pin placement with scars have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.71 Diagnostic Code (DC) 5230 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112(2004); Quartuccio v. Principi, 16 Vet. App. 183(2002); Mayfield v. Nicholson, 444 F.3d 1328(Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473(2006). 

This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112(2007).  No additional discussion of the duty to notify is therefore required. 

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  VA obtained the Veteran's service treatment records (STRs), post-service medical records, and also secured examinations in furtherance of his claim.  Pertinent VA examinations were obtained in April 2010, January 2011, and January 2013.  38 C.F.R. § 3.159(c)(4).  The VA examinations obtained in this case are sufficient, as the examiners conducted complete examinations, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disorder.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4). 

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

In determining the degree of limitation of motion, several regulatory provisions are taken into consideration:  the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  Here, as noted in the discussion below, the effects of pain on use, functional loss, and incoordination were taken into account in assessing the range of motion of the Veteran's service-connected joint disability.

A distinction must be made between a veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later filed claims for increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran's left little finger disability is rated as zero percent or noncompensably disabling under 38 C.F.R. § 4.71a, DC 5230, which evaluates limitation of motion of the ring or little finger.  As the Veteran is right-handed, the ratings for the minor digit apply.

The only rating available under DC 5230 is zero percent.  38 C.F.R. § 4.71a, DC 5230.  As the Veteran is receiving the only rating available under DC 5230, the Board will look to other diagnostic codes used to evaluate the little finger.  

All of the other diagnostic codes used to evaluate little finger disabilities contemplate impairment from ankylosis, both unfavorable and favorable, of single to all five digits.  38 C.F.R. § 4.71a, DCs 5216, 5217, 5218, 5219, 5220, 5221, 5222, 5223, 5227 (2013).  

The Veteran was afforded a VA examination in April 2010.  On general medical examination, he had abnormal range of motion, decreased grip strength and loss of fine motor control.  Muscle tone was normal.  Examination of the left hand also showed decreased coordination and lack of movement.  There were no flare-ups of joint disease or ankylosis.  Range of motion testing revealed limitation of motion.  During and after final ranges of motion, the Veteran had fatigue, weakness, lack of endurance, and incoordination, but no pain.  There was no flexion deformity.   The Veteran's scars were too well-healed to be measured.  X-rays were normal.  The Veteran's disability was opined to have a moderate effect on his usual occupation and daily activities.  

At a scar VA examination in January 2011, the Veteran reported no related symptoms from the scars, which were described as barely visible and non-tender.  Examination revealed abnormal position and function, which was not otherwise examined as examination was limited to the scars.  There were two scars just proximal to the nail bed, which were two millimeters long, slightly depigmented.  They were non-tender, stable and superficial.  

At a VA examination in January 2013, the Veteran reported no change since last examination.  He was unable to actively bend the left little finger and at work, he sometimes caught that finger on machine levers.  As needed, he would tape that finger to adjacent ring finger to prevent that from happening.  The Veteran stated the scars were unchanged and were not painful or tender.  He did not use computers much so fine motor dyscontrol was not a significant issue.  Examination revealed limited motion.  The Veteran had functional loss or impairment of less movement than normal, weakened movement, incoordination, and deformity.  There was no pain on palpation.  Grip strength was normal of 5/5.  There was no ankylosis.  No diagnostic testing was done.  The Veteran's disability impacted his ability to work as there was a mild impact operating equipment manually since his finger did not bend and could catch on levers.  The examiner commented that the Veteran's scars were not visible, could not be measured, and remained non-tender, non-painful and stable.

None of the Veteran's treatment records have shown ankylosis, X-ray evidence of arthritis, or scar symptomology.  

Based on a review of the evidence, the Board concludes that an initial compensable rating is not warranted at any time since the award of service connection.  The Veteran's VA examinations and treatment records all fail to show ankylosis, which is required for a compensable rating.  Although the Veteran has limited motion, no examiner has opined that such limitation approximates ankylosis.  Moreover, even if the Veteran did have ankylosis of the little finger, only a noncompensable rating is warranted for ankylosis of the little finger under DC 5227.  A compensable rating requires ankylosis of both the ring and little fingers under DC 5223.  In this case, no impairment to the ring finger has been shown.  Therefore, an initial compensable rating is not warranted.

Additionally, although DC 5003 provides for a 10 percent rating when limitation of motion is noncompensable under the appropriate diagnostic codes, DC 5003 evaluates impairment from degenerative arthritis established by X-ray findings.  38 C.F.R. § 4.71a, DC 5003.  As noted above, X-rays in 2010 did not show arthritis and no treatment records have shown arthritis.  As such, a compensable rating under DC 5003 is not warranted.

In reaching the conclusion that an initial compensable rating is not warranted, the Board has considered whether the Veteran's painful motion contributes to the actual limitation of motion such that an increased rating is warranted.  Here, even when taking into account the functional impairment on use experienced by the Veteran, the Board finds that an increased rating for limitation of motion is not warranted.  See 38 C.F.R. § 4.40 (a little used part of the musculoskeletal system due to pain may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like).  The examination reports reflect that the Veteran's functional impairment was taken into account.  None of the examinations or treatment records show that the Veteran had muscle atrophy or other evidence of disuse due to his service-connected left little finger disability.  Accordingly, the criteria for an initial compensable rating have not been met.  38 C.F.R. § 4.71a, DCs 5223, 5230.

The Board has also considered whether a separate rating is warranted for the Veteran's scars.  As the Veteran's scars are not deep (associated with underlying soft tissue damage), DC 7801 is not for application.  The scars do not cover an area of 144 square inches (929 sq. cm.) or greater, rendering DC 7802 inapplicable.  They have not been shown to be unstable (frequent loss of covering of skin over the scar) and painful, so DC 7804 is not for application.  The scars have not been shown to have any disabling effects not considered under the other scar diagnostic codes, so a separate rating under DC 7805 is not warranted.  Therefore, the Board concludes that a separate rating for the Veteran's scars is not warranted.  38 C.F.R. § 4.118, DCs 7800, 7801, 7802, 7804, 7805.

For these reasons, the Board finds that the criteria for an initial compensable rating have not been met.  

The discussion above reflects that the symptoms of the Veteran's finger disability, including scars, are contemplated by the applicable rating criteria.  The effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria for fingers.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The rating criteria for scars contemplates scar pain, stability, size, location, limitation of motion, and whether the scar is deep, adheres to underlying tissue, or is superficial.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Thun v. Peake, 22 Vet. App. 111 (2008).

Moreover, as the Veteran has not contended, nor does the evidence show that this disability renders him unemployable, the issue of entitlement to a total disability rating based on individual unemployability has not been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

Entitlement to an initial compensable rating for left little finger dysfunction, status post injury and pin placement with scars is denied.


____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


